Citation Nr: 0307884	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  98-04 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to an increased evaluation for (recurrent low 
back pain with probable herniated nucleus pulposus, L4-5, 
left, currently evaluated as 40 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability.

3.  Entitlement to an effective date earlier than July 12, 
2000 for the award of an increased rating to 40 percent for 
recurrent low back pain with probable herniated nucleus 
pulposus, L4-5, left.


REPRESENTATION

Veteran represented by:	Richard A. LaPointe, attorney 
at law




ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to March 
1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  The RO in Cheyenne, Wyoming currently has 
jurisdiction over this case.

The Board remanded this case in February 1999 for additional 
development and readjudication of the veteran's claim of 
entitlement to an increased rating claim for his service-
connected low back disability.  The requested development was 
accomplished and the case was returned to the Board in March 
2003.

During the pendency of the appeal, additional issues were 
raised by the veteran and his attorney.  The issues that are 
presently in appellate status before the Board are listed on 
the title page.  

In November 1999, the veteran indicated that he was 
interested in applying for VA vocational rehabilitation 
training, specifically to learn how to use computers and find 
work in that field.  It appears he previously applied for 
these benefits in 1993, although the outcome of that claim is 
unknown.  That matter is referred to the RO for appropriate 
action.




REMAND

The Board finds that further development of the veteran's 
claims at the RO level is in order.

The veteran's low back disability is currently evaluated as 
40 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5292 [limitation of motion of lumbar spine], effective from 
July 12, 2000.  See the rating decision dated May 15, 2002.  
However, the veteran's low back disability was previously 
rated for many years (since 1976) under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 [intervertebral disc syndrome].  The 
description of the disability remains essentially unchanged 
over that time span.  The Board observes that the service-
connected disability, recurrent low back pain with probable 
herniated nucleus pulposus, L4-5, left, appears to be 
congruent with Diagnostic Code 5293, although rating the 
disability under Diagnostic Code 5292 appears to be 
reasonable. 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

While the case was at the RO on remand, the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5293, for intervertebral disc 
syndrome were amended, effective September 23, 2002.  See 67 
Fed. Reg. 54345-54349 (Aug. 22, 2002).  Under the new 
regulation, the evaluation criteria have substantially 
changed, focusing on the symptoms as manifested by chronic 
orthopedic and neurologic disabilities.  Additionally, this 
code also addresses the frequency of incapacitating episodes 
that require bed rest prescribed by a physician and treatment 
by a physician.  Although the case remained at the RO for 
approximately six months after the revised criteria became 
effective, it appears that the revised schedular criteria 
were not considered by the RO.

Where a law or regulations changes after a claim has been 
filed or reopened, but before the administrative judicial 
process has been concluded, the version most favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary of 
VA does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Because the 
revised regulations expressly stated an effective date and 
contained no provision for retroactive applicability, it is 
evident that the Secretary intended to apply those 
regulations only as of the effective date.  See Allin v. 
Brown, 6 Vet. App. 207, 211 (1994).  The legal obligation of 
VA to apply September 23, 2002, as the effective date of the 
revised regulations prevents the application, prior to that 
effective date, of the liberalizing law rule stated in 
Karnas.  See 38 U.S.C.A. § 5110(g); see also VAOPGCPREC 3-
2000.  This effective date rule prevents the application of a 
later, liberalizing law to a claim prior to the effective 
date of the liberalizing law.  See DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997); see also McCay v. Brown, 9 Vet. App. 
183, 187 (1996), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).

The Board believes that additional evidentiary development 
and adjudication by the RO is in order.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby].  

Specifically, the Board finds that additional medical 
development to evaluate the service-connected low back 
disability would prove useful in this case, and is consistent 
with VA's duty to assist the claimant.  See 38 U.S.C.A. 
§ 5103A.  
The record shows that the veteran was last examined for 
compensation purposes in July 2000, nearly three years ago at 
this point.  More significantly, in light of the amendments 
to the rating schedule for Diagnostic Code 5293, up-to-date 
medical examination findings are necessary to determine 
whether under those new criteria the veteran would be 
entitled to a higher rating from the September 2002 effective 
date.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
[where the record does not adequately reveal the current 
state of the claimant's disability, the fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination, particularly if there is 
no additional medical evidence which adequately addresses the 
level of impairment of the disability since the previous 
examination]; see also Waddell v. Brown, 5 Vet. App. 454 
(1993).

The veteran has perfected an appeal of the RO's denial of a 
total disability evaluation based on individual 
unemployability due to service-connected disabilities.  
Because his sole service-connected disability is his low back 
disorder, a social and industrial survey should be completed 
in view of the veteran's claim that he no longer is able to 
work due to the severity of his low back disability.  

The Board additionally notes that certain medical records, 
not currently associated with the record, may be pertinent to 
the proper adjudication of the veteran's claims.  
Specifically, the report of the veteran's July 2000 VA spine 
examination indicates that he was scheduled for an MRI of his 
lumbar spine on September 1, 2000.  It is not known whether 
that study was ever completed, but nowhere in the record is 
it shown that development action was taken to determine 
whether the MRI was completed.  The requisition and 
consideration of all available medical records that are 
clearly relevant to an issue on appeal is necessary for the 
adjudication of the case.  Decisions of the Board must be 
based on all of the evidence that is known to be available.

Additionally, as noted above, the record shows that the 
veteran previously applied for vocational rehabilitation 
benefits in 1993, and is again expressing an intent to apply 
for these benefits.  The RO should therefore determine if a 
VA vocational rehabilitation file exists.  If so, it should 
be associated with the record on appeal.

Finally, the record shows that the veteran was provided 
notice of the relevant duty-to-notify and duty-to-assist 
provisions of the Veterans Claims Assistance Act of 2000 (the 
VCAA) pertinent to his claims seeking an increased rating for 
his low back disability and a total disability rating based 
on individual unemployability due to service-connected 
disabilities.  The appropriate notice letter for these claims 
was furnished to him in April 2001.  However, with regard to 
his earlier effective date claim, which was recently 
adjudicated (in May 2002) and perfected on appeal (in January 
2003), the record does not show that he was provided the 
appropriate notice under the VCAA specifically for this 
claim.  The veteran's attorney pointed this out in the 
substantive appeal, VA Form 9, dated in January 2003.  
Therefore, the RO should take appropriate action.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should contact the Salt Lake 
City VAMC and request copies of all 
medical reports which that facility may 
have pertaining to the veteran since July 
2002, to include a report of a MRI 
scheduled on or about September 1, 2000.  
Efforts to obtain these records should be 
documented and any evidence received in 
response to this request should be 
associated with the claims folder.

2.  The veteran's VA vocational 
rehabilitation folder should be obtained 
and be associated with the Veteran's VA 
claims folder.

3.  After the above development has been 
completed to the extent possible, the RO 
should schedule the veteran for a VA 
examination in order to determine the 
nature and severity of his service-
connected low back disability.    The 
claims file and a copy of this Remand 
should be read in conjunction with both 
examinations.  The examiner should fully 
describe any pain, weakened movement, 
excess fatigability, and incoordination 
present in the low back.  A report of the 
examination should be associated with the 
veteran's VA claims folder.  

4.  A VA social and industrial survey 
should be conducted.  The individual 
conducting the survey should express an 
opinion with complete rationale as to the 
impact of the veteran's service-connected 
low back disability on his ability to 
secure or follow a substantially gainful 
occupation.

5.  The RO should ensure that the veteran 
and his attorney receive due notice of 
the change in Diagnostic Code 5293.  The 
RO should also furnish the veteran and 
his representative appropriate notice 
under the VCAA as to his claim of 
entitlement to seeking an earlier 
effective date for the award of increased 
compensation for his service-connected 
low back disability.  If any additional 
development is indicated by the veteran's 
response to such notice, the RO should 
take appropriate action.

6.  Following completion of the above 
development, the RO should readjudicate 
the issues listed on the title page that 
are presently in appellate status before 
the Board, with consideration of all the 
evidence of record, to include the 
additional evidence obtained as a result 
of this remand.  The RO's readjudication 
of the low back-increased rating claim 
should include consideration of the 
schedular criteria in effect for rating 
this disability under the amended version 
of Diagnostic Code 5293 as of September 
23, 2002.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
provided an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


